DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The 
The newly cited prior art Varadarajan et al., U.S. Patent Number 10,198,818 B2, discloses capturing image and video data of the human subject in real-time (col. 5, lines 5-6, captures RGB frames along with the corresponding pose-data); performing pose detection and tracking of the human subject in real-time by analysing the image and video data (col. 5, lines 5, pose-tracking feature); detecting an action of the human subject by relating a sequence of detected poses (col. 5, line 38, action is modeled as a sequence of human poses); detecting an activity of the human subject by relating a sequence of detected actions (col. 6, lines 1-5, a determination is made as to whether an action is occurring in an image frame associated with a user either reaching for an/or taking an object or putting an object back after 
However, the prior art cited Varadarajan, fails to render obvious determining an average speed (s) of the human subject as a first social attribute, based on the pose detection, action detection, and activity detection; determining an interaction time (Tint) as a second social attribute, the interaction time being an average of time spent by the human subject interacting with one or more other human subjects, time spent with a phone held to an ear of the human subject and time spent facing a phone of the human subject in the pre-defined closed environment; determining an analysis time (Tana) as a third social attribute, the analysis time being an average time spent by the human subject analysing an item; and automatically assigning a social attribute class to the human subject based on the values of the first, second and third social attributes.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616